Citation Nr: 1044705	
Decision Date: 11/30/10    Archive Date: 12/03/10

DOCKET NO.  04-42 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for residuals of a back injury, 
to include arthritis of the lumbar spine with herniated nucleus 
pulposus at L4 with radiculopathy, status post hemilaminectomy, 
at L4-L5.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney


ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel





INTRODUCTION

The Veteran served on active duty from August 1965 to August 
1967.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

The Board remanded this case for further development in November 
2007.  Specifically, the Veteran's claim was remanded so as to 
provide him with a VA orthopedic examination which was provided 
in March 2008.  The Board then denied the Veteran's claim in July 
2008.  Following an appeal of the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court or CAVC), a 
Memorandum Decision was issued on May 14, 2010; in that Decision, 
the Board's July 2008 decision was vacated and the issue on 
appeal remanded to the Board for readjudication consistent with 
the Court's decision.  In the Memorandum Decision, the Court 
found that the Board failed to provide adequate reasons and bases 
in its July 2008 denial, as the March 2008 VA examiner failed to 
discuss the effect, if any, that an in-service injury may have 
had on the degenerative processes of the low back clinically 
found on examination.  Moreover, the Court held that the Board 
should have returned the opinion for clarification because it was 
not clear that the examiner properly applied the "as likely as 
not" standard.  See Memorandum Decision, p. 6.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

Applicable law provides that service connection will be granted 
if it is shown that a veteran has a disability resulting from an 
injury or disease contracted in the line of duty or for 
aggravation of a pre-existing injury or disease.  38 U.S.C.A. §§ 
1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).  
Service connection may also be granted for certain chronic 
diseases, such as arthritis, when such disease is manifested to a 
compensable degree within one year of separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309 
(2010).  

The Court has held that, in order to prevail on the issue of 
service connection on the merits, there must be medical evidence 
of (1) a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disease or injury.  See Hickson v. West, 12 Vet. App. 
247, 253 (1999).  

With regard to the first element necessary for a grant of service 
connection in this case (evidence of a current disability), the 
medical evidence of record indicates that the Veteran has been 
diagnosed with lumbar degenerative disc disease and lumbar 
degenerative joint disease.  See VA examination report, March 
2008.  

With regard to the second element necessary for a grant of 
service connection (an in-service occurrence or injury), the 
Board observes that the Veteran's available service treatment 
records are silent in terms of complaints, treatment or diagnosis 
of a back disorder in service.  In addition, the Veteran's 
service treatment records do not reference the Veteran's reports 
of, or treatment for, a back injury that occurred in service; and 
his service separation examination reveals normal medical 
findings in terms of the Veteran's spine and musculoskeletal 
system.  See August 1967 report of medical examination.  However, 
the Veteran reported complaints of occasional mild low back pain 
during his August 1967 separation examination, and no such 
complaints were noted in the medical examination report prepared 
in connection with his induction into service.  See August 1965 
report of medical examination and report of medical history; see 
also August 1967 report of medical history.  

Where a veteran is seeking service connection for a disability, 
due consideration is afforded to the places, types, and 
circumstances of such veteran's service as shown by such 
veteran's service record, the official history of each 
organization in which such veteran served, such veteran's medical 
records, and all pertinent medical and lay evidence.  See 38 
U.S.C.A. § 1154(a) (West 2002).  In light of the nature of the 
Veteran's work in service as an aircraft rotor and propeller 
repairman (See VA Form DD Form 214) and the fact that the Veteran 
appears to have been serving in Vietnam at the time of the 
alleged accident, the Board found it conceivable in the July 2008 
decision that the type of injury described by the Veteran (a back 
problem resulting from lifting a rotor blade on a helicopter) 
might have been overlooked and undocumented in the Veteran's 
service treatment records.   As such, the Board found that the 
injury described by the Veteran did occur in service and 
therefore the second element required to establish service 
connection was met.

With regard to the third element necessary to establish service 
connection, the Board found in July 2008 that the evidence of 
record failed to demonstrate that a positive medical nexus 
existed between the Veteran's current back disability and the 
assumed in- service back injury.  The Board observed that the 
first post-service medical evidence contained in the claims file 
reflecting the Veteran's complaints of back pain was dated in 
1975, almost eight years after the Veteran separated from 
service.  Specifically, private medical records revealed that the 
Veteran underwent surgery in 1975 due to a herniated nucleus 
pulposus at L4 (with radiculopathy) at Grandview Hospital in 
Dayton, Ohio.  Thereafter, the Veteran required an additional 
operation (at the same location) in April 1983 for severe pain of 
his lower back and right leg.  The Veteran's physician noted that 
the Veteran experienced moderate narrowing of the L5-S1 disc 
space and posterior hypertrophic lipping at the inferior margin 
of the bodies of L4 and L5.  Both chronic L5 radiculopathy and 
early peripheral neuropathy were reported.  See Private reports, 
April 1975 to May 1975; February 1983 to April 1983.  

Thereafter, private medical records contained in the claims file 
dated in May 2000 noted that the Veteran had degenerative changes 
of the lumbar spine.  VA medical records revealed that the 
Veteran was subsequently treated at a VA medical facility 
periodically for complaints of chronic low back pain.  See VA 
outpatient reports, May 2002 to February 2008.

Following a March 2008 VA orthopedic examination, the examiner 
stated that: 

It is difficult to say with certainty that the Veteran's 
current symptoms are a direct result of the injury 
described previously, which occurred in 1966.  Given that 
he describes that injury with subsequent symptoms for 4 to 
5 days and then no symptoms for a 2 year interval it seems 
less likely than not that the subsequent difficulty with 
his spine could be solely attributable to the injury which 
occurred in 1966.

See VA examination report, March 2008.

In its July 2008 decision, the Board noted that, prior to 
formulating his medical opinion, the VA examiner obtained a 
medical history from the Veteran, to include a history of the 
1966 service injury.  In providing this history, the Veteran 
reported that he: (1) initially had back symptoms for 
approximately 4 to 5 days after his injury, (2) the initial 
symptoms resolved and (3) his back symptoms began to reappear 2 
years later, in 1968.  The examiner diagnosed the Veteran with 
lumbar degenerative disc disease and lumbar degenerative joint 
disease.  The examiner stated that the Veteran's back pain was 
the result of arthritic and degenerative processes of the spine.  

As noted above, the Court held that the Board failed to provide 
adequate reasons and bases in its July 2008 denial, as the March 
2008 VA examiner failed to discuss the effect, if any, that an 
in-service injury may have had on the degenerative processes of 
the Veteran's back shown on VA examination.  Moreover, the Court 
noted that the Board should have returned the opinion for 
clarification because it was not clear that the examiner properly 
applied the "as likely as not" standard.  See Memorandum 
Decision, p. 6.  Specifically, the Court found that the phrase 
"solely attributable," used by the March 2008 examiner, only 
accounted for direct causation.  The Court pointed out that 
the examiner was not asked to opine as to whether the 
Veteran's back disorder was a direct result of his in-
service injury, but rather whether it was at least as 
likely as not that the Veteran's claimed disorder was 
etiologically related to his military service.  See 
Memorandum Decision, p. 7.

Pursuant to VA's duty to assist, VA will provide a medical 
examination or obtain a medical opinion based upon a review of 
the evidence of record if VA determines it is necessary to decide 
the claim.  See 38 C.F.R. § 3.159(c)(4)(i) (2010).  Taking into 
account the Veteran's statements in support of his claim, as well 
as the May 2010 Memorandum Decision, the Veteran's claim for 
service connection should be remanded for a clarification opinion 
from the March 2008 examiner, or, if not available, a 
supplemental VA opinion to determine whether the Veteran's 
current diagnosis is etiologically-related to his period of 
active service.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should make arrangements 
with the appropriate VA medical facility to 
obtain a clarification opinion from the 
March 2008 examiner with regard to the 
nature and etiology of any currently-
diagnosed back disorder, so as to determine 
whether any diagnosed disorder is 
etiologically-related to his period of 
active service, to include as a result of 
the reported in-service accident in 1966.  
If the March 2008 examiner is unavailable, 
a supplemental VA opinion should be 
requested from a provider in the 
appropriate specialty.

After a review of the claims folder, to 
include the Veteran's statements in 
support of his claim, the March 2008 VA 
examination report, and the May 2010 
CAVC Memorandum Decision, the examiner 
should address the following:

Whether it is at least as likely 
as not that any currently-
diagnosed low back disorder is 
etiologically related to the 
Veteran's military service.  In 
responding to this question, the 
examiner must discuss the effect, 
if any, that the 1966 inservice-
injury may have had on the 
arthritic and degenerative 
processes of the spine shown on 
examination in March 2008.

The claims file must be made available to 
the examiner and the examiner should 
indicate in his/her report whether or 
not the claims file was reviewed.  A 
complete rationale for any opinion 
expressed should be provided.  

Note: The term "at least as likely as 
not" does not mean merely within the 
realm of medical possibility, but 
rather that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor 
of causation as it is to find against 
it.

It is important to note that the 
examiner is NOT asked to determine 
whether the Veteran's back disorder is 
a direct result of his in-service 
injury, but rather whether it is at 
least as likely as not that the 
Veteran's current low back disorder is 
etiologically related to his military 
service.

2.  After completing the above action and 
any other development as may be indicated 
by any response received as a consequence 
of the action taken in the paragraph above, 
the claim should be readjudicated.  If the 
claim remains denied, a supplemental 
statement of the case should be provided to 
the Veteran and his representative.  After 
the Veteran has had an adequate opportunity 
to respond, the appeal should be returned 
to the Board for appellate review.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

